MODIFY and AFFIRM; and Opinion Filed August 2, 2013.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00023-CR

                          MICHAEL CARL KELLEY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-61149-M

                             MEMORANDUM OPINION
                        Before Justices O’Neill, Francis, and Fillmore
                                 Opinion by Justice O’Neill

       Michael Carl Kelley waived a jury and pleaded not guilty to burglary of a building. See

TEX. PENAL CODE ANN. § 30.02 (West 2011). After the trial court found appellant guilty,

appellant pleaded true to two enhancement paragraphs. The trial court assessed punishment at

four years’ imprisonment and a $1,500 fine. On appeal, appellant’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the offense date recited in the trial court’s

judgment is incorrect. The indictment stated the offense occurred on January 7, 2012. Prior to

the plea hearing, the trial court granted the State’s motion to amend the indictment by changing

the offense date to October 7, 2012. The judgment, however, recites the date of the offense was

January 7, 2012. We modify the trial court’s judgment to show the date of the offense was

October 7, 2012. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130023F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MICHAEL CARL KELLEY, Appellant                       Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00023-CR        V.                         F12-61149-M).
                                                     Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                         Justices Francis and Fillmore participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Date of Offense” is modified to show “October 7, 2012.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered August 2, 2013.


                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              -3-